DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/15/2020 and 11/23/2020 are being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujitsu (JP09252048, cited reference).

    PNG
    media_image1.png
    532
    522
    media_image1.png
    Greyscale

As to claim 1, Fujitsu discloses a substrate storage container (abstract discloses a storing equipment for semiconductor substrate and [0002]), comprising a container body (1) configured to store at least one substrate (8); and a lid (5) configured to close an opening of the container body (Figure 3), wherein a first part of the container body, the first part being provided around the opening, is non-contact at least partially with a second part of the lid ([0014] discloses the gas-tight non-contact between the door and the housing, please see annotated Figure 3 above), the second part being opposed to the first part; and the first part and the second part cooperatively form a labyrinth seal structure (labyrinth structure 6, [0031-0032]).

As to claim 3, Fujitsu further discloses the first part has a first surface (as shown in Figure 3 above, the first surface is the surface that facing the lid); and the second part has a first surface (the first surface at the second part is facing the flange of the body which face the first surface of the first part), the first surface of the first part being facing the first surface of the second part in a first direction that is substantially parallel to a surface of the at least one substrate when the at least one substrate is stored in the container body (as shown in Figure 3, the surface of the substrate facing the lid is parallel to the first surface of the first part and the first surface of the second part), and the labyrinth seal structure is formed by the first surface of the first part and the first surface of the second part (the labyrinth seal are the ribs that forms on the first surface of the both first part and the second part).  
 	As to claim 4, Fujitsu further discloses at least one of the first part and the said second part has at least one rib that is3Customer No.: 157062Application No.: TBA Docket No.:JCGL104935-US-307-PCTformed entirely around a circumference of the opening and projects towards the other of the first part and the second part, the at least one rib forming the labyrinth seal structure (as shown in above Figure, one of the rib is form in the body and another rib is from is form in the door).
	As to claim 6, Fujitsu further discloses the ribs have a height difference within 10 millimeters ([0031] discloses a structure to generate a differential pressure in the order of 0.5 mm).  
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5,7,8 are rejected under 35 U.S.C. 103 as being unpatentable over Fujitsu (JP09252048, cited reference) in view of Chun (20170198597).
As to claims 5,7-8, Fujitus further discloses the second part is form on lid body of the lid, but does not disclose the at least one rib comprises two or more ribs and the second part is made of a material different from a material of a lid body of the lid and the second part is a separate body from the lid body and is attached to the lid body of the lid.   Nevertheless, Chun discloses a labyrinth seal between two bodies (20 and 30), the two bodies comprises a fixed body (20) and a movable body (30), the fixed body comprises a first sealing part (40) comprises plurality of ribs (41, 43) form from different material than the fixed body (20) and attached to the fixed body, the movably body (30) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the labyrinth seal of Fujitsu with multiple ribs and separate material attached to the lid and the body as taught by Chun in order to provide better sealing effect with multiple ribs and able to replace the protrusions at the lid and the body of the container if damage overtime to reduce the cost of replacing the seal than then entire substrate container. 
Claims 5,7,8 are rejected under 35 U.S.C. 103 as being unpatentable over Fujitsu (JP09252048, cited reference) in view of Kunze-Concewitz et al (4,979,464).
As to claims 5,7-8, Fujitus further discloses the second part is form on lid body of the lid, but does not disclose the at least one rib comprises two or more ribs and the second part is made of a material different from a material of a lid body of the lid and the second part is a separate body from the lid body and is attached to the lid body of the lid.   Nevertheless, Kunze-Concewitz discloses a substrate container with the body of the container (43) and a cover (26), a surface of the container comprises a sealing strips (52) comprises multiple ribs (Figure 2) and the sealing strips is made of different material from a material of the body of the container (Figure 2) and attached to the body of the container, the sealing strip (52) and the inner surface of the cover (26) forming a contact-less labyrinth seal.   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the labyrinth seal of Fujitsu with multiple ribs and the labyrinth seal is a separate body and material from the body  as taught by Kunze-Concewitz in order to provide better sealing effect with 
Conclusion
Examiner has cited particular paragraphs and/or columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant, in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or prior art(s) disclosed by the Examiner (in the attached PTO-892 form).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN HOI CHEUNG whose telephone number is (571)270-5702. The examiner can normally be reached Monday to Friday 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHUN HOI CHEUNG/Primary Examiner, Art Unit 3736